Citation Nr: 1522743	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  12-26 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for L5-S1 disc herniation, claimed as a lower back disability.

2. Entitlement to service connection for a disability characterized by a torn muscle.

3. Entitlement to service connection for a right leg disability.

4. Entitlement to service connection for a stomach disability, diagnosed as gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981, as well as additional periods of active and inactive duty for training beginning in October 1981. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO) which denied the claims on appeal. 

Historically, the Veteran filed the underlying claim for service connection for a lower back disability in May 1998. The RO denied that claim in an August 1998 rating decision, and that denial was affirmed in a July 2002 Board decision. The Veteran attempted to reopen his claim in February 2003. The RO reopened the claim but denied service connection in a July 2003 rating decision. The Veteran again attempted to reopen his claim in August 2004, however, the RO denied that claim in a June 2005 rating decision, and that denial was affirmed in a June 2009 Board decision. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the Veteran's VA treatment records.

Review of the record indicates that the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Veterans of Foreign Wars of the United States (VFW), in December 2014. However, VFW declined to offer an argument on the Veteran's behalf as the appointment was filed after his September 2012 Substantive Appeal, and their own policies and procedures prohibit acceptance of an appointment of representation after a Substantive Appeal is filed. The Board, in a March 2015 letter, informed the Veteran of VFW's policy and informed the Veteran that he was thus unrepresented in his appeal before the Board. In this regard, the Board notes that a September 2006 appointment of the Disabled American Veterans was revoked by the Veteran by a September 2012 statement. The Board, in its March 2015 letter, provided the Veteran 30 days to appoint a new representative, and to date, the Veteran has not responded or appointed such. The Board will thus proceed with adjudication of the claims considering the Veteran pro se. 

The issue of entitlement to service connection for L5-S1 disc herniation, claimed as a lower back disability, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal a June 2009 Board decision that determined that new and material evidence had not been submitted in order to reopen the Veteran's previously denied claim of entitlement to service connection for L5-S1 disc herniation, claimed as a lower back disability. 

2. Evidence received since the June 2009 Board decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for L5-S1 disc herniation, claimed as a lower back disability.

3. The Veteran is not shown to have a current diagnosis of a disability characterized by a torn muscle.

4. The Veteran is not shown to have a current diagnosis of a right leg disability.

5. There is no evidence of an in-service incurrence or aggravation of a disease or injury to which the Veteran's GERD may be related.





CONCLUSIONS OF LAW

1. The June 2009 Board decision that that determined that new and material evidence had not been submitted in order to reopen the Veteran's previously denied claim of entitlement to service connection for L5-S1 disc herniation, claimed as a lower back disability, is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.             §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014). 

2. The evidence received subsequent to the June 2009 Board decision is new and material; the claim for service connection for L5-S1 disc herniation, claimed as a lower back disability, is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).

3. The requirements for service connection for a disability characterized by a torn muscle are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

4. The requirements for service connection for a right leg disability are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R.            §§ 3.102, 3.159, (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

5. The requirements for service connection for GERD are not met. 38 U.S.C.A.        §§ 1101, 1131, 5103, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The VCAA notice requirements were satisfied by virtue of a January 2012 letter, sent to the Veteran prior to initial unfavorable decision on appeal. This letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board acknowledges that the Veteran has not been afforded VA examinations with respect to his claims of entitlement to service connection for a disability characterized by a torn muscle or a right leg disability, or his claim of entitlement of service connection for GERD. However, the Board finds that VA examinations are not necessary in order to decide these claims. In McLendon v. Nicholson, 20 Vet App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. at 81. 

As discussed below, there is no evidence of a current disability as to the Veteran's claims of entitlement to service connection for a disability characterized by a torn muscle or a right leg disability. While there is evidence of a current diagnosis of GERD; there is no evidence, documented or lay, of an event, injury, or disease which occurred in service. Thus, there is no indication that a disability characterized by a torn muscle, a right leg disability, or GERD, may be associated with the Veteran's active service. 

The claims folder, related to the claims decided herein, contains service treatment records and VA and private treatment records. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.




New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. 38 U.S.C.A.   § 7104; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. 

The relevant evidence of record at the time of the June 2009 Board decision included the Veteran's claim and related statements, and his service treatment records, his private treatment records, and report of a July 1998 VA examination. Evidence added to the record since that time includes the Veteran's claim and related statements, as well as his additional private treatment records. The private treatment records demonstrating a current low back disability are new and they are material; as with VA's assistance, in the form of a VA examination, the evidence could reasonably result in substantiation of the claim. Shade, 24 Vet. App. 110, 118.

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. In this case, a letter dated in March 2012 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits. However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim.

Service Connection

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. § 1131. The Court has interpreted the requirement of current disability thus: 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1131. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. 223, at 225. 

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In this case, there is no current evidence showing diagnoses of a disability characterized by a torn muscle or a right leg disability. While the Veteran's service treatment records dated in May 1979 indicate that he incurred a cut on the right leg, there is no current evidence of a right leg disability. The Board has considered that the Veteran need not know his specific diagnosis; however, even the broadest review of his VA treatment and private treatment records are silent for a disability involving a torn muscle or the right leg. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). Significantly, the Veteran has not described symptoms of a disability characterized by a torn muscle or a right leg disability, or provided a basis upon which he believed service connection was warranted. He simply submitted a claim of entitlement to service connection for those disabilities. The Veteran has not offered any lay statements in this regard. 

As there is no evidence establishing a current diagnosis of such, there cannot be a discussion as to whether there exists a medical nexus between active service and these disabilities. Thus, service connection for a disability characterized by a torn muscle or a right leg disability is not warranted.

As to the Veteran's claim of entitlement to service connection for GERD, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran's VA treatment records dated in June 2011 indicate that he was diagnosed with GERD; however, his service treatment records are silent for complaint, treatment, or diagnosis of a gastroesophageal disability. Significantly, the Veteran did not report in-service symptoms, treatment, or diagnosis to which his current GERD could be related, or otherwise provided a basis upon which he believed service connection was warranted. He simply submitted a claim of entitlement to service connection for GERD. The Veteran has not offered any lay statements in this regard. 

As there is no evidence establishing an in-service incurrence or aggravation of a disease or injury, there cannot be a discussion as to whether there exists a medical nexus between active service and GERD. Thus, service connection for GERD is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for L5-S1 disc herniation, claimed as a lower back disability, is reopened, and the appeal is granted to this extent only.

Service connection for a disability characterized by a torn muscle is denied.

Service connection for a right leg disability is denied.

Service connection for a stomach disability, diagnosed as GERD, is denied.


REMAND

The Veteran's service treatment records dated in June 1994 indicate that he injured his lower back while a member of the National Guard. The precise dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been verified. However, previous rating decisions and the prior July 2002 Board decision presumed the Veteran was engaged in active duty, ACDUTRA, or INACDUTRA in June 1994. See also Individual Sick Slip dated June 14, 1994; DA Form 3981 (Transfer of Patient) dated June 14, 1994; Emergency Care and Treatment Report dated June 14, 1994. Of record is also a February 2006 Statement of Medical Examination and Duty Status related to the June 14, 1994, injury, indicating that the Veteran was on active duty and the injury was considered to have been incurred in the line of duty.

The Veteran's post-service private treatment records dated in as early as November 1999 indicate that computed tomography revealed L5-S1 disc herniation. His VA treatment records dated during the appeal detail his complaints of low back pain and include a March 2012 problem list indicating that the Veteran has low back pain, disc degeneration, and lumbar radiculopathy. On remand, the AOJ should schedule the Veteran for a VA examination to determine the etiology of any lower back disability found present. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his lower back disability. The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed lower back disability was incurred in active service, or is otherwise related to a qualifying period of service, specifically considering his June 1994 lower back injury while a member of the National Guard on active duty, as well as his lay statements of in-service and post-service lower back pain.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record. In this regard, make certain that any additional evidence added to the record is in English or is accompanied by an English translation. If any action remains adverse to the Veteran, provide him with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


